Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 9-11, 16-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10651906 and claims of U.S. Patent No. 11038568. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipated the claims in the instant application as shown in the following.

Instant application
Patent 10651906
Patent 11038568
1. A method, comprising: facilitating, by a system comprising a processor, identifying a first transmission resource in a first frequency domain of a carrier and a second transmission resource in a second frequency domain of the carrier; and scheduling, by the system, a transmission by a 




5. The method of claim 1, wherein the communicating the value and the indication comprises communicating the indication by employing a radio resource control channel.
10. The method of claim 1, wherein transmitting the communication to the user equipment comprises transmitting the communication via a downlink control channel.
6. The system of claim 1, wherein the communicating the value and the indication comprises communicating downlink control information by employing a downlink control channel.
6. The method of claim 1, wherein the communicating the value and the indication comprises communicating downlink control information by employing a downlink control channel.
11. First network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: identifying a first transmission resource in a first frequency domain and a second transmission resource in a second frequency domain, communicating, to second network equipment, transmission resource 



6. The system of claim 1, wherein the communicating the value and the indication comprises communicating downlink control information by employing a downlink control channel.
1. A method, comprising: determining, by a first network device comprising a processor, a first transmission resource to use for transmission of a signal to a user device by a second network device; determining, by the first network device, a second transmission resource to use for the transmission of the 
6. The method of claim 1, wherein the communicating the value and the indication comprises communicating downlink control information by employing a downlink control channel.




1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining a first transmission resource to use for transmission of a signal to a user device by a first network node; determining a second transmission resource to use for transmission of the signal to the user device by a second network node, wherein the first and a second network node are identified by the user device; 
6. The system of claim 1, wherein the communicating the value and the indication comprises communicating downlink control information by employing a downlink control channel.

6. The method of claim 1, wherein the communicating the value and the indication comprises communicating downlink control information by employing a downlink control channel.



Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631